      Case 1:20-cv-00263-AT-KHP Document 33 Filed 11/02/20 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK


 ADAMA BAH,                                               SECOND AMENDED
                             Plaintiff,                   COMPLAINT

                     -against-                            Jury Trial Demanded

 CITY OF NEW YORK; Police Officer                         20 CV 263 (AT) (KHP)
 NEVA BECERRIL; Sergeant MARILYN
 AGUIRRE; Lieutenant CHARMAINE
 PILGRIM; JOHN and JANE DOE 4-10,

                             Defendants.

                           NATURE OF THE ACTION

      1.     This is a civil rights action seeking money damages.

                         JURISDICTION AND VENUE

      2.     This action is brought pursuant to 42 U.S.C. §§ 1983, 1988 and 2000cc,

the First and Fourteenth Amendments to the Constitution of the United States and the

laws of the State of New York.

      3.     The jurisdiction of this Court is predicated upon 28 U.S.C. §§ 1331,

1343 and 1367(a).

      4.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 (b) and (c).

      5.     This Court has supplemental jurisdiction over the New York State claims

pursuant to 28 U.S.C. § 1367.
      Case 1:20-cv-00263-AT-KHP Document 33 Filed 11/02/20 Page 2 of 12




                                   JURY DEMAND

       6.     Plaintiff demands a trial by jury in this action.

                                 NOTICE OF CLAIM

       7.     Within ninety days after the claim alleged in this complaint arose, plaintiff

filed a notice of claim that was duly served upon the City of New York.

       8.     A hearing pursuant to GML § 50-h was held on January 9, 2020.

       9.     At least thirty days have elapsed since the service of the notice of claim,

and adjustment or payment of the claim has been neglected or refused.

       10.    This action has been commenced within one year and ninety days after

the events upon which the claim is based.

                                        PARTIES

       11.    Plaintiff Adama Bah is a practicing Muslim woman who wears a hijab. At

the time of the events described herein she was also an auxiliary NYPD officer.

       12.    Defendant City of New York is a municipal corporation organized under

the laws of the State of New York. It operates the NYPD and DOC, agencies of

defendant City of New York responsible for the unconstitutional policies described and

referenced herein, and for the appointment, training, supervision, promotion and

discipline of police officers and correction officers, including the individual defendants

in this action.


                                            -2-
      Case 1:20-cv-00263-AT-KHP Document 33 Filed 11/02/20 Page 3 of 12




       13.     At all times relevant defendants Police Officer Neva Becerril (“Becerril”),

Sergeant Marilyn Aguirre (“Aguirre”) and Lieutenant Charmaine Pilgrim (“Pilgrim”)

were employed by the NYPD.

       14.     At all times relevant herein, defendants Becerril, Aguirre and Pilgrim were

acting as agents, servants and employees of the City of New York and the NYPD.

Defendants Becerril, Aguirre and Pilgrim are sued in their individual and official

capacities.

       15.     At all times relevant defendants John and Jane Doe 4 through 10 were

police or correction officers or supervisors employed by the NYPD or DOC. Plaintiff

does not know the real names and shield numbers of defendants John and Jane Doe 4

through 10.

       16.     At all times relevant herein, defendants John and Jane Doe 4 through 10

were acting as agents, servants and employees of the City of New York and the NYPD

or DOC. Defendants John and Jane Doe 4 through 10 are sued in their individual and

official capacities.

       17.     At all times relevant herein, all individual defendants were acting under

color of state law.




                                            -3-
       Case 1:20-cv-00263-AT-KHP Document 33 Filed 11/02/20 Page 4 of 12




                                    THE POLICY

       18.   The NYPD has established a policy – to which plaintiff was subjected –

requiring arrestees with sincerely-held religious beliefs to remove their head coverings

and be photographed without them. See Clark, et ano. v. City of New York, 18 CV

2334 (AT) (KHP), DE #1, ¶¶ 15-50.

       19.   This policy is unconstitutional. U.S. Const. amend. I; Religious Land Use

and Institutionalized Persons Act, 42 U.S.C. § 2000cc (“RLUIPA”); Khatib v. County

of Orange, 639 F.3d 898, 907 (9th Cir. 2011) (“A Muslim woman who must appear

before strange men she doesn’t know, with her hair and neck uncovered in a violation

of her religious beliefs, may feel shame and distress. This is precisely the kind of

‘mischief’ RLUIPA was intended to remedy.”).

                 PLAINTIFF IS SUBJECTED TO THE POLICY

       20.   On the morning of August 6, 2019, plaintiff was driving on Second

Avenue in Manhattan when she was pulled over by NYPD Police Officer Joseph Calvo

and his unidentified partner.

       21.   Plaintiff was alone and wearing her hijab.

       22.   Officer Calvo ordered Ms. Bah out of her vehicle, handcuffed and arrested

her.




                                          -4-
         Case 1:20-cv-00263-AT-KHP Document 33 Filed 11/02/20 Page 5 of 12




         23.   The officer charged Ms. Bah with intentional forgery based on the license

plates that had been put on her vehicle by the dealership, despite the fact that plaintiff

was clearly a good faith purchaser lacking intent to defraud.

         24.   For the next approximately fourteen hours, Ms. Bah was almost

continuously handcuffed.

         25.   After another unidentified officer arrived, Ms. Bah was put in a police

vehicle and taken to the 23rd Precinct.

         26.   At the precinct, Ms. Bah was made to wait for defendant Becerril who

eventually arrived and began to remove plaintiff’s hijab in an open area of the precinct.

         27.   Before the hijab could be removed, plaintiff asked to go to a private area

of the precinct to be searched.

         28.   Becerril eventually searched Ms. Bah in a holding cell bathroom. The

search included defendant Becerril reaching under plaintiff’s hijab to remove plaintiff’s

wireless headphones.

         29.   Ms. Bah was then fingerprinted and photographed while wearing her

hijab.

         30.   Ms. Bah was then taken to Manhattan Central Booking, where an

unidentified commanding officer directed another officer to “remove that thing now”

referring to plaintiff’s hijab.

                                           -5-
      Case 1:20-cv-00263-AT-KHP Document 33 Filed 11/02/20 Page 6 of 12




       31.    The very notion of removing her headscarf was and is exceedingly

upsetting to Ms. Bah and she tried to explain to the commanding officer the religious

significance and injury to her dignity that would result from its removal.

       32.    Following a very unpleasant and traumatic exchange, officers at Central

Booking ultimately photographed plaintiff wearing her hijab.

       33.    Ms. Bah was then taken to One Police Plaza.

       34.    At One Police Plaza, Ms. Bah was further traumatized when defendant

Sergeant Marilyn Aguirre demanded that she remove her head covering.

       35.    Defendant Aguirre told Ms. Bah that she must remove her hijab or Aguirre

would remove it by force.

       36.    As Ms. Bah sobbed, she tried to explain to defendant Aguirre that

removing her hijab would be violative of her deepest religious beliefs, something that

plaintiff would not even do in the presence of close family.

       37.    Shaken to her core, Ms. Bah reluctantly pulled her hijab back to expose

her ears, pleading with defendant Aguirre that this should be enough to identify her.

       38.    Ms. Bah knew that any photograph would be stored on NYPD computers

and easily accessible.

       39.    A photograph was taken.



                                          -6-
      Case 1:20-cv-00263-AT-KHP Document 33 Filed 11/02/20 Page 7 of 12




      40.    The photograph taken of Ms. Bah at One Police Plaza is presently on file

and accessible to the NYPD.

      41.    Ms. Bah was then taken to Manhattan Central Booking, where she was

instructed by unidentified officers to remove her headscarf and lift her dress to be

searched.

      42.    Plaintiff reluctantly permitted the search and waited in a cell.

      43.    Defendant Lieutenant Pilgrim then removed Ms. Bah from the holding

cell and told Ms. Bah that she would be forced to remain overnight, apart from her

children, unless she agreed to be photographed without her hijab.

      44.    If she remained overnight, Ms. Bah feared that she would miss a her

daughter’s kindergarten graduation ceremony the next day.

      45.    Humiliated and in severe emotional distress, Ms. Bah relented and

removed her headscarf.

      46.    A photograph was taken.

      47.    The photograph taken of Ms. Bah at Central Booking is presently on file

and accessible to the NYPD.




                                          -7-
          Case 1:20-cv-00263-AT-KHP Document 33 Filed 11/02/20 Page 8 of 12




                                    FIRST CLAIM
                 The Religious Land Use and Institutionalized Persons Act
                                  (42 U.S.C. § 2000cc)

          48.   Plaintiff repeats and realleges each and every allegation as if fully set forth

herein.

          49.   The RLUIPA provides, in relevant part, the following: “No government

shall impose a substantial burden on the religious exercise of a person residing in or

confined to an institution, as defined in section 1997 of this title, even if the burden

results from a rule of general applicability, unless the government demonstrates that the

imposition of the burden on that person- (1) is in furtherance of a compelling

governmental interest; and (2) is the least restrictive means of furthering that compelling

governmental interest.” 42 U.S.C. § 2000cc- l(a)(l)-(2).

          50.   Plaintiff is a “person” as defined under the RLUIPA. See 42 U.S.C. §

2000cc-l(a) and 42 U.S.C. § 1997(3).

          51.   Plaintiff’s decision to wear a hijab constitutes a sincerely-held religious

belief.

          52.   At all relevant times, defendant City of New York met the definition of

the term “government” under the RLUIPA. See 42 U.S.C. § 2000cc-5(4)(A)(i)-(iii)

          53.   At all relevant times, the locations where the NYPD takes Booking

Photographs, including, but not limited to, One Police Plaza in Manhattan and 100

                                              -8-
      Case 1:20-cv-00263-AT-KHP Document 33 Filed 11/02/20 Page 9 of 12




Centre Street in Manhattan, where the events alleged in the complaint transpired, are

federally-funded “institutions” as defined under the RLUIPA and the Civil Rights of

Institutionalized Persons Act of 1980 (“CRIPA”), 42 U.S.C. § 1997(l)(B)(ii)-(iii).

      54.    At all relevant times, plaintiff was “residing in or confined to institutions”

as defined under the RLUIPA when the events alleged above transpired.

      55.    Defendants’ acts or omissions, policies, and customs substantially

burdened plaintiff’s religious exercise by requiring her to remove her hijab to be

photographed while she was residing in or confined to One Police Plaza in Manhattan

and 100 Centre Street in Manhattan.

      56.    Defendants’ acts or omissions, and the City of New York’s policies and

customs, do not further a compelling government interest.

      57.    Defendants’ acts or omissions, policies, and customs are not the least-

restrictive means of furthering a compelling government interest.

      58.    As a direct and proximate result of defendants’ wrongful acts and

omissions, plaintiff has sustained damages, and has suffered and continues to suffer

mental anguish, physical and emotional distress, humiliation, and embarrassment.




                                           -9-
     Case 1:20-cv-00263-AT-KHP Document 33 Filed 11/02/20 Page 10 of 12




                                   SECOND CLAIM
                                   Free Exercise Clause
                                   (42 U.S.C. § 1983)

       59.    Plaintiff repeats and realleges each and every allegation as if fully set forth

herein.

       60.    42 U.S.C. § 1983 prohibits any person acting under color of state law,

custom, or usage to deprive a citizen of rights secured by the Constitution.

       61.    At all relevant times, defendants acted under color of state law.

       62.    Under the First Amendment to the Constitution of the United States of

America, plaintiff has the right to freely exercise her religion.

       63.    By forcing plaintiff to remove her hijab for the Booking Photographs,

defendants deprived plaintiff of her right to freely exercise her religion in contravention

of the Free Exercise Clause.

       64.    As a direct and proximate result of defendants’ unlawful discriminatory

conduct, plaintiff has sustained damages, and plaintiff has suffered and continue to

suffer mental anguish, physical and emotional distress, humiliation, and

embarrassment.




                                            -10-
     Case 1:20-cv-00263-AT-KHP Document 33 Filed 11/02/20 Page 11 of 12




                                  THIRD CLAIM
                    New York State Constitution, Article I, Section 3

       65.    Plaintiff repeats and realleges each and every allegation as if fully set forth

herein.

       66.    Article I, Section 3 of the Constitution of the State of New York provides

that: “The free exercise and enjoyment of religious profession and worship, without

discrimination or preference, shall forever be allowed in this state to all humankind.”

McKinney’s Const. Art. 1, § 3.

       67.    Defendant City of New York’s policy requiring that arrestees who wear

religious head coverings remove those head coverings to be photographed violates

Article I, Section 3 by disallowing the free exercise of religion.

       68.    As a direct and proximate result of defendants’ unlawful conduct, plaintiff

has sustained damages, and plaintiff has suffered and continue to suffer mental anguish,

physical and emotional distress, humiliation, and embarrassment.




                                            -11-
     Case 1:20-cv-00263-AT-KHP Document 33 Filed 11/02/20 Page 12 of 12




      WHEREFORE, plaintiff Adama Bah respectfully requests judgment against

defendants as follows:

           a) Awarding such damages to plaintiff as will fully compensate her for her
              loss of rights and emotional distress suffered due to defendants’
              unlawful conduct;
           b) Awarding punitive damages to plaintiff;
           c) Awarding plaintiff reasonable attorneys’ fees, costs, and expenses
              incurred in prosecuting this action; and
           d) Granting plaintiff such other further relief as may be just and proper.

Dated:       November 2, 2020
             Briarcliff Manor, New York

                                   ELEFTERAKIS, ELEFTERAKIS & PANEK

                                   ____________________________
                                   Gabriel P. Harvis
                                   Baree N. Fett
                                   80 Pine Street, 38th Floor
                                   New York, New York 10005
                                   (212) 532-1116
                                   gharvis@eeplaw.com

                                   Attorneys for plaintiff




                                          -12-
